
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.4


FIRST AMENDMENT TO RESTRICTED STOCK AGREEMENT


        THIS FIRST AMENDMENT TO RESTRICTED STOCK AGREEMENT (this "Amendment") is
made as of the 18th day of October, 2004, by and between David F. Zucker
("Executive") and Midway Games Inc., a Delaware corporation (the "Corporation"),
to amend the Restricted Stock Agreement (the "Restricted Stock Agreement")
entered into as of the 6th day of May, 2003 by and between Executive and the
Corporation. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Restricted Stock Agreement.

        WHEREAS pursuant to the Restricted Stock Agreement, the Corporation has
issued Restricted Shares of the Corporation's common stock to Executive; and

        WHEREAS Executive and the Corporation wish to extend the vesting dates
of the remaining unvested Restricted Shares so that all such Restricted Shares
shall vest on the final vesting date;

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Restricted Stock Agreement
is hereby amended as follows:

        1.     Section 4 of the Restricted Stock Agreement is hereby deleted in
its entirety and replaced with the following:

        "Section 4. Lapse of the Period of Restriction. The Period of
Restriction shall lapse, and the forfeiture provisions of Section 3 hereof shall
no longer be applicable as to Restricted Shares held by or on behalf of
Executive according to the following schedule:

        (a)   the Period of Restriction shall lapse as to 41,666 of the
Restricted Shares on the first anniversary of the Date of Award, provided that
Executive shall have been continuously employed by the Corporation from the Date
of Award through the date of such lapse;

        (b)   the Period of Restriction shall lapse as to an additional 10,416
of the Restricted Shares on August 1, 2004, provided that Executive shall have
been continuously employed by the Corporation from the Date of Award through the
date of such lapse;

        (c)   the Period of Restriction shall lapse as to the remaining 72,918
of the Restricted Shares on May 1, 2006, provided that Executive shall have been
continuously employed by the Corporation from the Date of Award through the date
of such lapse; and

        (d)   except as provided below, in the event that Executive's employment
with the Corporation is terminated for any reason under the Employment
Agreement, other than Executive's voluntary resignation without "good reason"
(as such term is defined in Section 14.4 of the Employment Agreement) or by the
Corporation for "cause" (as such term is defined in the Employment Agreement),
during the period beginning on the first anniversary of the Date of Award and
ending on May 1, 2006, then, as of the date of such termination, the Period of
Restriction shall lapse as to the final 72,918 of the Restricted Shares
according to the following schedule: in seven equal quarterly installments on
the first day of each August, November, February and May beginning with
November 1, 2004 and ending on May 1, 2006.

        If any installment includes a fraction of a share, the Period of
Restriction with respect to such fraction shall not then lapse, and the fraction
shall be carried forward and added to the subsequent installment.

        In the event that the Corporation shall terminate the Employment
Agreement without "cause", as such term is defined in the Employment Agreement,
or Executive shall resign for "good reason" under clauses (i), (ii) or (iii) of
Section 14.4 of the Employment Agreement, within the first year after the

--------------------------------------------------------------------------------




Commencement Date of the Employment Agreement, the Period of Restriction shall
immediately lapse with respect to 12,500 of the Restricted Shares.

        The Period of Restriction shall also lapse with respect to Restricted
Shares then held by Executive upon the occurrence of a Change of Control as
defined in the Employment Agreement."

        2.     Except as specifically amended by this Amendment, herein, the
Restricted Stock Agreement remains in full force and effect.

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
this 18th day of October, 2004.


 
 
MIDWAY GAMES INC.
 
 
By: /s/ Deborah K. Fulton     Its: Senior Vice President, Secretary and General
Counsel
 
 
      /s/ David F. Zucker

--------------------------------------------------------------------------------

DAVID F. ZUCKER

--------------------------------------------------------------------------------





QuickLinks


FIRST AMENDMENT TO RESTRICTED STOCK AGREEMENT
